DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for performing, with a hardware unit of a graphics processing unit designated for vertex shading”, “means for performing, with the hardware unit of the graphics processing unit designated for vertex shading”, in claims 19, 20, 24-27.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for appending instructions associated with the hull shading operation”, “means for completing the first rendering pass before performing the second rendering pass”, “means for splitting the draw call into a plurality of sub-draw calls”, “means for appending instructions associated with the geometry shading operation to instructions associated with the domain shading operation” in claims 19 and 21-23. 
The closest support available is Fig. 1 element 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 14 and 23 of U.S. Patent No. 10535185. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is broader than the claim 5 of the patent 10535185.

Appl/Pat. No.
Claim correspondence
16711098
1, 10 and 19
10535185
5, 14 and 23


Appl. 16711098 claim 1
Pat. 10535185 claim 5

A method for rendering graphics, the method comprising:
performing, with a hardware unit of a graphics processing unit designated for vertex shading, a vertex shading operation to shade input vertices so as to output vertex shaded vertices, wherein the hardware unit adheres to an interface that receives a single vertex as an input and generates a single vertex as an output;
performing, with a hardware unit of a graphics processing unit designated for vertex shading, a vertex shading operation to shade a plurality of input vertices so as to output vertex shaded vertices, wherein performing the vertex shading operation comprises, by the hardware unit, outputting a single vertex for each respective input vertex of the plurality of input vertices;
and performing, with the hardware unit of the graphics processing unit designated 
for vertex shading, one or more tessellation operations on one or more of the vertex shaded vertices, wherein performing the one or more tessellation 
operations comprises performing a hull shading operation on at least one of the 
one or more vertex shaded vertices to output one or more control points,
and performing, 
with the hardware unit of the graphics processing unit designated for vertex 
shading, one or more tessellation operations on one or more of the vertex 
shaded vertices, wherein performing the one or more tessellation operations 
comprises performing a hull shading operation on at least one of the one or 
more vertex shaded vertices to output one or more control points;

wherein performing the vertex shading operation and performing the hull shading operation are associated with performing a first rendering pass, and further comprising performing a second rendering pass comprising: performing, with the hardware unit of the graphics processing unit designated for vertex shading, a domain shading operation comprising generating vertex values based at least in part on the control points;  and performing, with the hardware unit of the graphics processing unit designated for vertex shading, a geometry shading operation on the one or more domain shaded vertices to generate one or more new vertices, wherein the geometry shading operation operates on at least one of the one or more domain shaded vertices to output the one or more new vertices. 

and appending instructions associated with the geometry shading operation to 

and the domain shading operation and the geometry shading operation are executed in sequence;
and wherein instructions associated with the hull shading operation are appended to instructions associated with the vertex shading operation, such that the vertex 
shading operation and the hull shading operation are executed in sequence.
further comprising appending instructions 
associated with the hull shading operation to instructions associated with the 
vertex shading operation, such that the vertex shading operation and the hull shading operation are executed in sequence;



Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10535185 in view of Duluk, JR. et al. (US Pat. Pub. No. “20110084976”, “Duluk”).

Appl/Patent No.
Claim Correspondence
16711098
1-27
10535185
1-27


Appl. No. 16711098 claim 1
Patent No. 10535185 claim 1

A method for rendering graphics, the method comprising:
performing, with a hardware unit of a graphics processing unit designated for vertex shading, a vertex shading operation to shade input vertices so as to output vertex shaded vertices, wherein the hardware unit adheres to an interface that receives a single vertex as an input and generates a single vertex as an output;
performing, with a hardware unit of a graphics processing unit designated for vertex shading, a vertex shading operation to shade a plurality of input vertices so as to output vertex shaded vertices, wherein performing the vertex shading operation comprises, by the hardware unit, outputting a single vertex for each respective input vertex of the plurality of input vertices;
and performing, with the hardware unit of the graphics processing unit designated 
for vertex shading, one or more tessellation operations on one or more of the vertex shaded vertices, wherein performing the one or more tessellation 
operations comprises performing a hull shading operation on at least one of the 
one or more vertex shaded vertices to output one or more control points,
and performing, with the hardware unit of the graphics processing unit designated for vertex shading, one or more tessellation operations on one or more of the vertex shaded vertices, wherein performing the one or more tessellation operations comprises performing a hull shading operation on at least one of the one or more vertex shaded vertices to output one or more control points.

shading operation and the hull shading operation are executed in sequence.



Claims 1, 10 and 19 of the instant application differs from claims 1, 10 and 19 of the patent only: wherein instructions associated with the hull shading operation are appended to instructions associated with the vertex shading operation, such that the vertex shading operation and the hull shading operation are executed in sequence.
Duluk teaches vertex shading operation and the hull shading operation are executed in sequence ([0063] “……In one common embodiment, an MPipe 400 would have a vertex shader, a tessellation initialization shader (also known as a tessellation control or hull shader), a tessellation shader (also known as a tessellation evaluation or domain shader), a geometry shader, and a pixel shader, with shaders executed in that sequence”).
Claim 1 of patent 10535185 and Duluk are analogous art as both of them are related to shaders in graphics processing.
Therefore it would have obvious for an ordinary person skilled in the art to have modified claim1 of patent 10535185 by executing vertex shading operation and the hull shading operation in sequence as taught by Duluk.

Claim 1 of patent 10535185 modified by Duluk doesn’t expressly teach wherein instructions associated with the hull shading operation are appended to instructions associated with the vertex shading operation.
But it would have been obvious for an ordinary skilled person in the art at the time of the invention to have appended instructions associated with the hull shading operation to instructions associated with the vertex shading operation, as Duluk teaches vertex shading and hull shading are executed in sequence.
The motivation for the above is to provide commands in a same file for easier management.

Claims 2-27 of the instant application recite limitations that are similar in scope to the limitations recited in claims 2-27 of the patent 10535185, and therefore are also obvious over claims 2-27 of the patent.


Claims 1, 10 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 22 and 33 of U.S. Patent No. 10559123. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of instant application is similar to the limitations of claim 9 of the patent 10559123.


Claim Correspondence
Appl. 16711098
1, 10. 19
Patent 10559123
9, 22, 33



Claim 1 of appl. 16711098
Claim 9 of Patent 10559123
A method for rendering graphics, the method comprising:
A method of rendering graphics, the method comprising:
performing, with a hardware unit of a graphics processing unit designated for vertex shading, a vertex shading operation to shade input vertices so as to output vertex shaded vertices, wherein the hardware unit adheres to an interface that receives a single vertex as an input and generates a single vertex as an output;
determining, based on a draw call for shading at least one primitive, an operational mode that indicates a set of associated shading operations for shading the at least one primitive;  based on the determined operational mode, designating a hardware shading unit of a graphics processing unit to perform first shading operations of the set, the first shading operations including compiled first instructions for a first shader stage of the hardware shading unit of a rendering pipeline of the graphics processing unit, wherein the hardware shading unit is configured to output a single vertex and 

shading operation and the hull shading operation are executed in sequence. 

performing first shading operations of the set using the system values stored in the one or more registers of the graphics processing unit;  based on the determined operational mode, appending, at draw time, second shading operations of the set to the first shading operations, the second shading operations including compiled second instructions for a second, different shader stage of the hardware shading unit of the rendering pipeline of the graphics processing unit;

wherein the second, different shader stage is associated with output of a plurality of vertices, the compiled second 
instructions being complied separately from the first compiled instructions;  
and emulating the output of a different hardware shading unit configured to 
output the plurality of vertices by successively performing, with the hardware shading unit of the graphics processing unit designated to perform the first shading operations using the system values stored in the one or more registers 
of the graphics processing unit accessible by all shading operations of the set 
of associated shading operations, the first shading operations and the second 
shading operations for a plurality of instances of the second, different shader 
stage corresponding to the plurality of vertices outputting one vertex attribute to a vertex parameter cache and outputting 
graphics processing unit; wherein performing the first shading operations 
comprises performing vertex shading operations to shade input vertices so as to output vertex shaded vertices, and performing the second shading operations comprises performing hull shading operations to generate one or more control points based on one or more of the vertex shaded vertices. 



Claims 10 and 19 of the instant application recite limitations that are similar in scope to the limitations recited in claims 22 and 33 of the patent 10559123, and therefore are also obvious over claims 22 and 33 of the patent.


Appl/Patent No.
Claim Correspondence
16711098
1, 10 and 19
2, 11, 20
9, 18, 27
7, 16, 25

1, 9, 14, 22, 25, 33
2, 3, 8, 15, 16, 21, 26, 27, 32
5, 18, 29
11



Examiner’s note
Independent claims 1, 10 and 19 doesn’t have any prior art rejection because the best combination of prior arts fails to expressly teach the limitations of claim 1.
Chang (US Pat. Pub. No. 2011/0310102) teaches, a method for rendering graphics, the method comprising:
performing, with a hardware unit of a graphics processing unit designated for vertex shading, a vertex shading operation to shade input vertices so as to output vertex shaded vertices, ([0029] “Reference is now made to FIGS. 2A-B which provide a block diagram illustrating certain components or stages of a graphics pipeline 200 within the GPU 110 in FIG. 1. The GPU 110 includes a command stream processor 252, which reads vertices from memory 250. The vertices are used to form geometry primitives and create working items for the pipeline. In Application/Control Number: 13/830,075 Art Unit: 2614 Page 17 this regard, the command stream processor 252 reads data from memory 250 and from that data generates triangles, lines, points, or other primitives to be introduced into the pipeline. This geometry information, once assembled, is passed to the vertex shader 254. [0030] The vertex shader 204 processes vertices by performing operations such as transformations, skinning, and lighting”).


Sathe (US Pat. Pub. No. 2010/0164954) teaches, wherein the hardware unit adheres to an interface that receives a single vertex as an input and generates a single vertex as an output; (Sathe [0022] “The vertex shader 14 performs operations such as transformation, skinning, or lighting. It inputs one vertex and outputs one vertex”.) and
Duluk, Jr teaches, the vertex shading operation and the hull shading operation are executed in sequence (“[0063]…. In one common embodiment, an MPipe 400 would have a vertex shader, a tessellation initialization shader (also known as a tessellation control or hull shader), a tessellation shader (also known as a tessellation evaluation or domain shader), a geometry shader, and a pixel shader, with shaders executed in thatsequence.”)
The combination of Sathe, Chang and Duluk, Jr fails to expressly disclose the limitation as a whole, “performing, with the hardware unit of the graphics processing unit designated for vertex shading, one or more tessellation operations on one or more of the vertex shaded vertices, wherein performing the one or more tessellation operations comprises performing a hull shading operation on at least one of the one or more vertex shaded vertices to output one or more control points, and wherein instructions associated with the hull shading operation are appended to instructions associated with the vertex shading operation, such that the vertex shading operation and the hull shading operation are executed in sequence.”
Therefore independent claims 1, 10 and 19 do not have prior art rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454.  The examiner can normally be reached on 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAPTARSHI MAZUMDER/           Primary Examiner, Art Unit 2612